Citation Nr: 1236858	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for vascular headaches prior to February 17, 2011.

2. Entitlement to an evaluation in excess of 30 percent for vascular headaches on and after February 17, 2011. 

3. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to July 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to service connection for patellofemoral pain syndrome of the left knee, to include as secondary to service-connected patellofemoral syndrome of the right knee, was remanded along with the issues on appeal in an October 2010 Board remand.  However, entitlement to service connection was granted for this issue in a March 2012 rating decision, and therefore it is no longer before the Board. 


FINDINGS OF FACT

1. The Veteran's vascular headaches were manifested by daily or weekly headaches, with characteristic prostrating attacks that include loss of right peripheral vision and occasional nausea and vomiting, averaging one in two months prior to February 17, 2011.

2.	Beginning on February 17, 2011, the Veteran's vascular headaches were manifested by daily headaches, with characteristic prostrating attacks that include loss of right peripheral vision and occasional nausea and vomiting, occurring less than 50 percent of the time.

3.	The Veteran's service-connected hearing loss disability, at worst, is manifested by Level II hearing loss in his right ear and Level IV hearing loss in his left ear.



CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent prior to February 17, 2011, for vascular headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2012).

2. The criteria for an evaluation in excess of 30 percent on and after February 17, 2011, for vascular headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

3. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims concerning the proper disability rating to be assigned to his service-connected vascular headaches and bilateral hearing loss arise from his disagreement with the initial disability evaluations assigned to those conditions following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, private treatment records, and identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, VA has provided the Veteran with multiple VA examinations to ascertain the current severity of the Veteran's service-connected vascular headaches and bilateral hearing loss.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Most recently, pursuant to the Board's October 2010 remand, a VA examination was obtained in February 2011 for vascular headaches and in June 2010 for bilateral hearing loss.  The VA examiners reviewed the Veteran's claims file, performed a physical examination of the Veteran, and included sufficient detail as to the current severity of his service-connected disabilities.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In October 2010, the Board remanded the Veteran's claim in order to afford him the opportunity to identify or submit additional relevant evidence in support of his claims.  The Veteran did not respond to the October 2010 letter from the Appeals Management Center (AMC) requesting that he submit or identify evidence of treatment for vascular headaches or evidence to corroborate his report of prostrating headaches, to include employment leave records.
 
As such, there is no indication in the record that additional evidence to the issues decided herein is available and not part of the record.  Pelegrini, 18 Vet. App. at 120.  Moreover, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
  
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Historically, the Veteran served on active duty from September 1971 to July 2003.  In August 2003, the Veteran submitted a claim of entitlement to service connection for migraine headaches and a claim of entitlement to service connection for bilateral hearing loss.  In July 2004, service connection for vascular headaches was granted with an evaluation of 10 percent, effective from July 2, 2003, and service connection for bilateral high frequency sensorineural hearing loss was granted with a noncompensable evaluation, effective July 2, 2003.  38 C.F.R. § 4.124a, Diagnostic Code 8100; 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.  In January 2005, the Veteran filed a timely notice of disagreement as to the initial evaluations assigned for his service-connected vascular headaches and bilateral high frequency sensorineural hearing loss, and he perfected his appeal in January 2007.  The case was remanded by the Board in October 2010 for further development.  Specifically, the Board directed the AMC to request the Veteran identify or submit any additional pertinent evidence to corroborate his report of prostrating headaches, to include employment leave records, and to schedule the Veteran for examinations to determine the current severity of his service-connected vascular headaches and service-connected bilateral high frequency sensorineural hearing loss.  

In October 2010, the AMC issued a letter according to the Board's remand directives, and the Veteran was afforded VA examinations to determine the severity of his bilateral hearing loss and vascular headaches in June 2010 and February 2011, respectively.  As such, the Board is satisfied as to substantial compliance with its October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Subsequently, in a March 2012 rating decision, the AMC increased the evaluation for the Veteran's vascular headaches to 30 percent, effective February 17, 2011.  Id.; See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (finding that staged ratings may be assigned for separate periods of time based on facts found).  Although an increased evaluation was granted with respect to the Veteran's service-connected vascular headaches, the increase did not constitute a full grant of the benefits sought on appeal.  Consequently, the Veteran's claims concerning his service-connected vascular headaches and bilateral hearing loss were remitted to the Board for further appellate review.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

I. Vascular Headaches 

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).

Service treatment records show that as early as May 1994, the Veteran complained of daily headaches, with symptoms on the right side of his head ranging from frequent and severe to dull and throbbing.  His headaches lasted anywhere from one to two hours and three to four hours; with treatment, headaches were described throughout service as "well-controlled," "much improved," "stable," "reasonably stable," and "clearly not improving."  Computerized tomography (CT) scans were negative.  Diagnoses included chronic migraine headaches, right hemi-cranial headaches, and vascular headaches.

In January 2003, the Veteran reported frequent and severe migraine headaches.  The Veteran underwent a general VA examination in April 2004.  He reported a history of vascular headaches that he treated on a daily, preventative basis.  He stated that because taking additional medication always prevented significant headaches, he was able to continue working.  The Veteran reported working as a senior engineer/planner.  The VA examiner noted that all three in-service CT scans of record were normal.  The diagnosis was vascular headaches.

Private treatment records from March 2004 and June 2004 indicate the Veteran had chronic migraine headaches that were controlled with medication.  A September 2004 private treatment record demonstrated the Veteran was referred for a neurological consultation, and the impression on a November 2004 magnetic resonance imaging scan (MRI) was "chronic small vessel ischemic disease, otherwise unremarkable head MRI."  A January 2005 private treatment record indicated the Veteran still had some control of his headaches with treatment, although a March 2005 private physician opined the Veteran's daily migraine headaches showed no improvement.

In March 2008, the Veteran underwent a VA examination in connection with his claim for vascular headaches.  The Veteran reported his headaches had their onset in 1991.  He reported taking medication every afternoon at the start of a headache, which occurred on the right side of his head.  In the past, he had gone to the emergency room on several occasions for injections to treat the pain.  The Veteran reported that he experienced the loss of right peripheral vision during episodes of pain.  He stated his headaches had progressively worsened since their onset, although his response to treatment was noted as good with no side effects.  The Veteran denied a history of hospitalization, surgery, trauma to the central nervous system, and central nervous system neoplasm.  The VA examiner noted that the Veteran's headaches were not treated with continuous medication although headaches occurred daily.  The Veteran reported that less than half of the attacks were prostrating, and the usual duration was multiple hours.  The VA examiner diagnosed vascular headaches.  The Veteran was not employed at the time of the examination, and therefore, no effects on usual occupation were noted.  The Veteran's headaches had a moderate effect on his usual daily activities, to include chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  The Veteran described daily headaches that sometimes required lying down in a quiet, dark environment.

The Veteran underwent an additional VA examination for his vascular headaches in February 2011.  The Veteran stated that his headaches had been continuously present since their onset in 1991.  He reported that headaches occurred daily, typically in the right frontal area, and the severity varied from one to ten out of ten.  The Veteran reported that more serious episodes were accompanied by nausea and vomiting.  He stated that if he treated a headache at its onset, it would only last for one half an hour; otherwise, a headache could last for up to 12 hours.  The Veteran described throbbing pain and reported that his right lateral visual disappeared with severe headaches.  Multiple preventative medications had been tried in the past without success.  He reported that his headaches had progressively worsened since their onset, and his response to treatment was fair, with side effects including drowsiness.  He denied a history of hospitalization, surgery, neurological trauma, and neurological neoplasm.  Although the Veteran reported daily headaches earlier in the examination, he reported weekly headaches over the past 12 months, less than half of which were prostrating.  Headaches were not treated with continuous medication and usually lasted multiple hours.  The Veteran reported that he worked full time and had lost no time from work in the past 12 month period.  The VA examiner diagnosed right hemispheric migraine headaches that interfered with many occupational activities and daily living.  The VA examiner found approximately 25 percent of the Veteran's daily headaches was considered prostrating.  

After reviewing the totality of the evidence, the Board finds an initial evaluation in excess of 10 percent prior to February 17, 2011 is not warranted for the Veteran's service-connected vascular headaches, and a rating in excess of 30 percent is not warranted on and after February 17, 2011 for this disorder.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current headache symptoms.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements of the frequency of his headaches are inconsistent, both internally and with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record when weighing the credibility of the Veteran's statements).  The Veteran has reported symptoms that included daily or weekly headaches with characteristic prostrating attacks occurring less than 50 percent of the time.  He also reported that his headaches could last for up to 12 hours and "sometimes" necessitated lying down in a quiet, dark environment for relief.  In 2008, he stated that he had gone the emergency room "on several occasions" for injections to treat the pain.  However, the Veteran reported that he worked full time and had lost no time from work when he was employed.  The medical evidence indicated that although the service-connected headaches were increasing in severity, by taking additional medication he was able to prevent or lessen the severity of significant headaches.  Accordingly, the Board finds that the Veteran's statements, although competent evidence, are not credible evidence with regard to the frequency of the characteristic prostrating attacks.  

Accordingly, the competent and credible evidence does not show characteristic attacks averaging once a month prior to February 17, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, the competent and credible evidence does not demonstrate very frequent, completely prostrating and prolonged headache attacks, nor does the evidence show severe economic inadaptability.  Id.  As noted above, the Veteran stated that by taking additional medication, he prevented significant headaches and therefore was able to continue working.  On VA examination in February 2011, the Veteran reported that he worked full time as a maintenance engineer and had lost no time from work in the past 12 month period.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's self-reported statements as to impact of this disorder on his ability to work, do not demonstrate that his service-connected vascular headaches are productive of severe economic inadaptability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected vascular headaches are evaluated as a neurologic disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Prior to February 17, 2011, the Veteran's vascular headaches were manifested by daily or weekly headaches, with characteristic prostrating attacks that include loss of right peripheral vision and occasional nausea and vomiting, averaging one in two months.  On and after February 17, 2011, the Veteran's vascular headaches were manifested by daily or weekly headaches, with characteristic prostrating attacks that include loss of right peripheral vision and occasional nausea and vomiting, occurring less than 50 percent of the time.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating currently assigned for his service-connected vascular headaches.  Ratings in excess of the ratings currently assigned are provided for by the regulations for certain manifestations of migraine headaches, but the probative evidence does not demonstrate the criteria for such ratings have been met.  The criteria for the disability ratings currently assigned for the Veteran's vascular headaches reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluations are adequate and no referral is required.  38 C.F.R § 4.124a, Diagnostic Code 8100.

The Veteran did not assert that this disability prevented him from obtaining and maintaining employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected vascular headaches, the probative evidence does not reveal distinct periods of time other than the staged ratings currently assigned during which the Veteran's service-connected vascular headaches varied to such an extent that ratings greater or lesser than those assigned would be warranted.  Thus, additional staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence discussed above is against evaluations in excess of 10 percent prior to February 17, 2011, and 30 percent on and after February 17, 2011, for the Veteran's service-connected vascular headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Bilateral Hearing Loss

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI for profound deafness, in order to evaluate the degree of disability from service-connected defective hearing.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  In addition, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Veteran was afforded a VA audiological examination in April 2004, at which time pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
45
55
60
LEFT
35
50
60
65
75

The average pure tone thresholds for these frequencies were 60 decibels in the right ear and 62.50 decibels in the left ear.  Speech discrimination testing was 92 percent in the right ear and 80 percent in the left ear using the Maryland CNC Test.  Applying these results to the Rating Schedule reveals a numeric designation of Level II for the right ear and Level IV for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings results in a noncompensable evaluation for hearing loss.  38 C.F.R. § 4.85, Table VII Diagnostic Code 6100.  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  However, the Veteran's April 2004 test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2000 Hertz in either ear.  Thus, exceptional patterns of hearing impairment for the Veteran's service-connected bilateral hearing loss were not shown on the April 2004 audiological examination.  Id.

In March 2007, a VA examiner did not report pure tone threshold data but indicated that testing showed mild to moderately severe hearing loss in the right ear and mild to severe hearing loss in the left ear; speech discrimination scores of 96 percent in the right ear and 88 percent in the left ear were noted.

In accordance with the Board's October 2010 remand, the Veteran underwent an additional VA examination in June 2010, at which time pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
40
50
60
55
LEFT
35
45
65
70
65

The average pure tone thresholds for these frequencies were 51.25 decibels in the right ear and 61.25 decibels in the left ear.  Speech discrimination testing was 88 percent in the right ear and 84 percent in the left ear using the Maryland CNC Test.  Applying these results to the Rating Schedule reveals a numeric designation of Level II for the right ear and Level III for the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings results in a noncompensable evaluation for hearing loss.  38 C.F.R. § 4.85, Table VII Diagnostic Code 6100.  

Additionally, the Veteran's June 2010 test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies, or (2) a pure tone threshold of 70 decibels or more at 2000 Hertz in either ear, and thus, exceptional patterns of hearing impairment were not shown.  38 C.F.R. § 4.86. 

On the June 2010 VA examination, the Veteran reported that his bilateral hearing loss had significant effects on his occupation and affected his daily activities, as he had difficulty understanding speech, especially in noisy environments.  He also reported that his disability did not affect ambulating, dressing, feeding, bathing, driving, toileting, or grooming.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran did not assert that this disability prevented him from obtaining and maintaining employment.  See Rice, 22 Vet. App. at 453.   

In a May 2008 written statement, the Veteran asserted he should be compensated for his bilateral hearing loss because combat service had caused his disability to worsen to the point of requiring hearing aids.  In a September 2010 Brief, the Veteran's representative asserted the Veteran should be granted a higher rating based upon the doctrine of reasonable doubt.  Throughout the pendency of the appeal, the Veteran has asserted that his bilateral hearing loss presents a greater degree of impairment than considered by the currently assigned evaluation.  In this respect, he is competent to testify as to what he experiences.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable evaluation.  38 U.S.C.A. § 1155.  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a compensable evaluation for bilateral hearing loss is not warranted at any time during the appeal period.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun, 22 Vet. App. at 115; see also Fisher, 4 Vet. App. at 60 ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss, at worst, was manifested by Level II hearing loss in his right ear and Level IV hearing loss in his left ear.  The Veteran reported that his bilateral hearing loss affected his occupational and daily activities in that he had difficulty understanding speech.  However, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.  

ORDER

An initial evaluation of in excess of 10 percent for vascular headaches prior to February 17, 2011, is denied.

An evaluation in excess of 30 percent for vascular headaches on and after February 17, 2011, is denied.

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


